           Case 4:19-cv-00627-BRW Document 43 Filed 07/14/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

KAWANNA GRAY, NATASHA DAVIES, and
KQUANIEA EZELL, Individually and                                                     PLAINTIFFS
on Behalf of All Others Similarly Situated

VS.                                   4:19-CV-00627-BRW

SHOE SHOW, INC.                                                                     DEFENDANT

                                             ORDER

       Pending are Defendant’s Motion to Decertify Conditionally Certified Class and Motion

for Sanctions (Doc. Nos. 37, 39). Plaintiffs responded to both motions.1 As set out below, the

Motion to Decertify is GRANTED and the Motion for Sanctions is DENIED without prejudice.

       Motion to Decertify – Plaintiffs Kawanna Gray and Kquaniea Ezell, two former

employees at Defendant’s store in Little Rock, Arkansas alleged that they and all other

employees were required by former District Manager Nakita Doss to work off the clock.2

Defendant seeks decertification because Plaintiffs, in their depositions, admitted “in direct

contravention to declarations they submitted in support of the Motion for Conditional

Certification, that the only individuals that worked off the clock were themselves, Davies, and

another individual that did not opt into the case.”3 Plaintiffs do not oppose the motion.4

Accordingly, the motion is GRANTED (Doc. No. 37), and all opt-in Plaintiffs are DISMISSED

without prejudice.



       1
        Doc. Nos. 32, 33.
       2
        Doc. No. 1.
       3
        Doc. No. 38.
       4
        Doc. No. 41.

                                                 1
           Case 4:19-cv-00627-BRW Document 43 Filed 07/14/20 Page 2 of 2



       Motion for Sanctions – Defendant asserts that:

       [Plaintiff] Ezell, along with her counsel, have intentionally destroyed or failed to
       preserve the only objective evidence Plaintiffs’ claim ever existed to substantiate
       their claims of off-the-clock work. Months after initiating this lawsuit, Ezell
       discarded a cell phone that Ezell alleges contained proof of the Named Plaintiffs’ off
       the clock work. Ezell also failed to preserve other handwritten records of off the
       clock work. Thus, Ezell spoliated critical evidence in this case months after her
       obligation to retain such evidence existed.5

       Defendant also contends that “Plaintiffs’ counsel must have known the documents

existed because Plaintiffs’ counsel first raised the subject of the cell phone records during

questioning of Ms. Gray at the end of her deposition” and that Plaintiffs “never supplemented

their discovery responses to disclose that these documents ever existed or to explain why they no

longer exist.”6

       Plaintiffs respond that Ms. Ezell did not intentionally destroy her phone and that

Plaintiffs’ lawyers were unaware that this evidence existed.7 Ms. Ezell and her lawyers filed

affidavits supporting their position.

       Defendant’s request for dismissal with prejudice is denied. However, depending on what

happens during trial, Defendant may again request a spoliation instruction and I will reconsider

the issue at that time. Accordingly, the Motion is DENIED (Doc. No. 39) without prejudice.

       IT IS SO ORDERED this 14th day of July, 2020.

                                                      Billy Roy Wilson
                                                      UNITED STATES DISTRICT JUDGE




       5
        Doc. No. 40.
       6
        Id.
       7
        Doc. No. 42.

                                                 2
